Plaintiff’s seventh request to find modified to read: “ Seventh. That thereafter the defendant Frank C. Goulding purchased from said John R. Watts a part of said premises bounded and described as follows: All those certain lots, pieces or parcels of land situate, lying and being in the 31st Ward of the Borough of Brooklyn, County of Kings, City-and State of Hew York, known and designated on a certain map entitled ‘Ocean Park,’ surveyed for the Lower Bay View Realty Company, March 10th, 1909, by Charles S. Voorhies, C. E. & City Surveyor, as and by the lots numbered three, four, five and six, Block 6913, which part of said premises were conveyed by said John R. Watts and Ida R. Watts, his wife, to said Frank C. Goulding, by deed of conveyance bearing date on the 7th day of September, 1910, and recorded in the office of the Register of the County of Kings in Section 21, Liber 3250 of Conveyances, at page 49 and indexed under Block Humber 6913 on the 8th day of September, 1910, subject to be released by payment of the sum of four hundred ($400) dollars per lot (or the sum of sixteen hundred ($1600) dollars for the four lots) upon said mortgage made by William H. Hilliard to the Harway Improvement Company to secure the payment of *966the sum of forty-one thousand seven hundred sixteen and 66/100 ($41,716.56) dollars.” As so modified it is made a finding of this court, and the judgment is affirmed, with costs. Jenks, P. J., Stapleton, Mills, Rich and Putnam, JJ., concurred.